Leave to appeal is granted, and the September 3, 1985 order of the Superior Court, Chancery Division, Passaic County, is summarily modified as follows:
*311(a) Claude Gerstle, M.D., may practice medicine at 1033 Clifton Avenue, Clifton, pending the disposition of the order to show cause in this matter, to the extent that he may treat, at his office and in surgery, patients whom he had previously treated;
(b) Claude Gerstle, M.D., shall not solicit business from any patient, whether current or prospective, pending disposition of the order to show cause; and
(c) Claude Gerstle, M.D., shall maintain separate and complete records on all patients who employ his services during the period this Order remains in effect, for the purpose of making those records available to the Chancery Division upon its request; and it is further
ORDERED that the motion for a stay is dismissed as moot. Jurisdiction is not retained.